Citation Nr: 1018616	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  95-05 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a skin condition 
specifically identified as the residuals of nodular basal 
cell carcinoma of the left nasolabial fold.



REPRESENTATION

Appellant represented by:	Diane E. Sapp, Attorney



WITNESSES AT HEARINGS ON APPEAL

Veteran and C.G.


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1953 to December 1964.  Copies of documents 
from the Central Intelligence Agency (CIA) show that the 
Veteran was detailed from May 1963 to December 1964 to that 
agency for a special mission.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision made in a Supplemental 
Statement of the Case (SSOC) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a skin 
condition identified as basal cell carcinoma.  The case is 
currently under the jurisdiction of the Milwaukee, Wisconsin, 
RO.

In September 1999, the Veteran presented testimony at a 
hearing conducted at the RO in St. Paul, Minnesota before a 
hearing officer. In February 2005, the Veteran presented 
testimony at a personal hearing conducted at the St. Paul RO 
before the undersigned who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  
Transcripts of these personal hearings are in the Veteran's 
claims folder.

In a May 2005 decision, the Board remanded the matter for 
additional development.  Following the completion of that 
development, the Board denied the claim in December 2007 on 
the basis of radiation exposure.  Subsequently, the Veteran 
appealed the Board's decision to the Court and in an Order 
dated in November 2009, the Court ordered that the October 
2009 joint motion for remand (Joint Motion) be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2009 Joint Motion determined that the Board did 
not address the Veteran's claim for entitlement to service 
connection for nodular cell carcinoma due to chemical and 
herbicide exposure.  

The evidence of record reflects an October 2003 VA diagnosis 
of nodular basal cell carcinoma of the left nasolabial fold.  
Subsequent medical information indicates that this diagnosis 
has since been successfully treated.  Accordingly, the issue 
has been recharacterized as the residuals of nodular basal 
cell carcinoma of the left nasolabial fold.  

As noted above, the Board denied the claim in December 2007 
on the basis of ionizing radiation exposure.  In a June 2007 
statement, the Veteran indicated that radiation exposure was 
not the basis for his claim.  The Veteran essentially 
contends that this diagnosis was the result of exposure to 
"toxic chemicals" during a training session in 1955 and 
defoliants, which he presumes was Agent Orange or some pre-
cursor thereof, while on detail to the CIA.  

A review of the evidence of record indicates that the Veteran 
received a diploma showing that he completed the U.S. Army 
Chemical Corps School in October 1955.  In February 1994, the 
U.S. Army Chemical School at Fort McClellan, Alabama 
confirmed that the Veteran was a student in the CBR Officer 
Course (3-0-5) from September 12 to October 6, 1955.  Based 
on a copy of the Ammunition Requirements, it was noted that 
students would have worked with a number of chemicals to 
include CN tear gas, chlorine, HD mustard, phosgene, HC 
smoke, and WP smoke.  Copies of the Program of Instruction 
and Ammunition Requirements for the course were attached.  

Throughout the claims file, the Veteran has alleged that he 
was exposed to chemicals while part of the CIA.  In a March 
1999 statement, the Veteran stated that his activities 
involved the transport of toxic and hazardous chemical agents 
in the course of various operations.  The Veteran asserted 
that records are not available to document this because the 
CIA refuses to admit their use of toxic chemicals in the 
secret war against Cuba.  He testified at a September 1999 
hearing that he transported five gallon unmarked cans during 
covert missions to Cuba as part of Operation JMWAVE based out 
of South Florida on behalf of the CIA.  He asserted that 
these unmarked cans were filled with defoliant used to 
contaminate the agricultural fields in Cuba.  He testified 
that he spilled the liquid on his clothing during transport.  

The Veteran's service personnel records reflect that from May 
1963 to June 1964, the Veteran was part of the 1st Ranger Co. 
TBS (3151-01) Elgin AFB Florida.  Information that appears to 
have been obtained from the CIA revealed a December 1964 
interview report which reflected that the Veteran had been on 
a military detail to J.M.WAVE and returned to his parent 
service in December 1964.  An April 1975 Memorandum for the 
Chief of Security Analysis Group noted that the Veteran was 
utilized by the CIA on a TDY basis from May 1963 to December 
1964 in the JMWAVE Project.  There is no independent 
corroboration of the Veteran's accounts that he was in or 
near Cuba, or that he was exposed to defoliants, to include 
Agent Orange.  

Nevertheless, as there is corroborated evidence to indicate 
that the Veteran might have been exposed to CN tear gas, 
chlorine, HD mustard, phosgene, HC smoke, and WP smoke as 
part of the CBR Officer Course (3-0-5) from September 12 to 
October 6, 1955 in Fort McClellan, Alabama, a remand is 
necessary to ascertain whether such exposure is related to 
his October 2003 VA diagnosis of nodular basal cell carcinoma 
of the left nasolabial fold.

Additionally, the Veteran should be provided with a complete 
duty to notify and assist letter that outlines the elements 
necessary to establish service connection for the residuals 
of nodular basal cell carcinoma of the left nasolabial fold 
on a direct basis, as the result of exposure to herbicides, 
and as the result of chemicals.  The notice should also 
include the Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) notice information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran with 
a complete duty to notify and assist 
letter that outlines the elements 
necessary to establish service connection 
for the residuals of nodular basal cell 
carcinoma of the left nasolabial fold on a 
direct basis, as the result of exposure to 
herbicides, and as the result of 
chemicals.  The notice should also include 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for the residuals of 
nodular basal cell carcinoma of the left 
nasolabial fold.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and the October 2003 VA diagnosis of 
nodular basal cell carcinoma of the left 
nasolabial fold, the examiner should state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current residuals of nodular 
basal cell carcinoma of the left nasolabial 
fold is causally or etiologically related 
to his presumed exposure to CN tear gas, 
chlorine, HD mustard, phosgene, HC smoke, 
and WP smoke as part of the CBR Officer 
Course (3-0-5) from September 12 to October 
6, 1955 as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



